we conclude that the district court did not err in denying the motion.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                              J.
                                                  Parraguirre


                                                                (WS
                                                  Douglas


                                                                              J.




                cc.   Hon. Elissa F. Cadish, District Judge
                      Deangelo Lamont Mitchell
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A